       Case 3:19-cr-04275-JLS Document 92 Filed 04/28/21 PageID.204 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                         Case No.: 19CR4275-JLS
12                                    Plaintiff,
                                                       ORDER CONTINUING SENTENCING
13   v.                                                HEARING

14   CRYSTAL LEE CASLER,
15                                  Defendant.
16
17
18         Defendant has not filed a sentencing summary chart as required by Local Criminal
19   Rule 32.1(a)(8). Accordingly, the Court hereby VACATES the Sentencing Hearing
20   currently set for April 30, 2021; the hearing is CONTINUED to Friday, May 21, 2021
21   at 9:00 a.m.
22         IT IS SO ORDERED.
23   Dated: April 28, 2021
24
25
26
27
28

                                                   1
                                                                                 19CR4275-JLS
